United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
DEPARTMENT OF LABOR, EMPLOYMENT
)
& TRAINING ADMINISTRATION, Seattle, WA, )
Employer
)
__________________________________________ )
W.C., claiming as widow of J.C., Appellant

Appearances:
John W. Milton, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-0351
Issued: August 4, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On December 3, 2018 appellant, the widow of the deceased employee, filed a timely appeal
from a September 17, 2018 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP).2 She subsequently authorized counsel to represent her before the Board. As more than
180 days have elapsed since OWCP’s last merit decision, dated December 13, 2017, to the filing

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
Appellant timely requested oral argument pursuant to 20 C.F.R. § 501.5(b). By order dated May 13, 2020, the
Board exercised its discretion and denied the request as the matter could be adequately addressed based on a review
of the case record. Order Denying Request for Oral Argument, Docket No. 19-0351 (issued May 13, 2020).

of this appeal, pursuant to the Federal Employees’ Compensation Act3 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board lacks jurisdiction to consider the merits of this case.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On March 25, 1982 the employee, then a 34-year-old federal representative, filed an
occupational disease claim (Form CA-2) alleging that he sustained stress, hypersensitivity, and
depression causally related to factors of his federal employment. OWCP accepted the claim for
depression and paid him wage-loss compensation for total disability from October 31, 1981 to
June 1, 2001.
By decision dated September 20, 2001, OWCP reduced the employee’s wage-loss
compensation based on its finding that his actual earnings as a minister, $350.00 per week,
effective June 1, 2001, fairly and reasonably represented his wage-earning capacity.
The employee remained on the periodic compensation rolls until his death on
December 28, 2015.
On January 19, 2016 appellant, the employee’s widow, filed a claim for compensation by
widow, widower and/or children (Form CA-5). She submitted the employee’s death certificate,
which identified acute respiratory failure as the immediate cause of death. The contributing causes
of death were identified as diabetes, chronic kidney disease, and hypertension.
In a report dated April 15, 2016, Dr. Marvin L. Crawford, a Board-certified internist,
advised that beginning in October 2014 the employee had anxiety and depression associated with
church relations and legal challenges by the church. He was hospitalized for a pulmonary embolus.
The employee became sedentary due to his stress and depression. Dr. Crawford attributed his
increased depression to his work at the church and associated legal issues. He found that the
employee’s worsening depression “had an adverse effect upon his health and led to his demise on
December 28, 2015.”
On May 22, 2016 Dr. Albert A. Rizzo, a Board-certified internist and pulmonologist acting
as an OWCP district medical adviser (DMA), advised that a sedentary lifestyle could have
predisposed the employee to thromboembolic disease and death by respiratory failure.
OWCP referred the record to Dr. Edward J. Rhoads, a Board-certified psychiatrist, for a
second opinion. In an accompanying statement of accepted factors, it identified the compensable
employment factor as the employee’s supervisor telling him in April 1990 that he was functionally
illiterate with respect to his position.

3

5 U.S.C. § 8101 et seq.

2

In a report dated July 10, 2017, Dr. Rhoads noted that, after the employee left federal
employment, he worked successfully as the owner of a sporting goods store. He subsequently
attended seminary and began working as an assistant minister. Dr. Rhoads found that the
employee’s worsening depression resulted from “declining relationships at the church” rather than
work factors from 35 years earlier.
OWCP determined that a conflict existed between Dr. Crawford and Dr. Rhoads regarding
whether the employee’s employment-related depression contributed to his death. It referred the
case record to Dr. Harshad Patel, a Board-certified psychiatrist, for an impartial medical
examination.
In a report dated November 20, 2017, Dr. Patel reviewed the employee’s history of injury
and the medical evidence of record. He found that his worsening depression resulted from conflicts
with church leadership rather than his job 34 years earlier.
By decision dated December 13, 2017, OWCP denied appellant’s survivor benefits claim.
It found that Dr. Patel’s opinion constituted the special weight of the evidence and established that
the employee’s death was not caused or aggravated by his depression that resulted from the
compensable employment factor.
On June 19, 2018 appellant requested reconsideration. She asserted that OWCP noted that
she had submitted 800 rather than 8,000 pages of medical documents and questioned whether all
evidence had been considered. Appellant advised that it was unclear whether the employee’s
sporting goods business was successful or whether he had completed seminary without assistance
as he was functionally illiterate. She contended that as he was receiving workers’ compensation
until his death based on a job that OWCP approved, it should be responsible for any condition due
to the approved job.
In support of her request, appellant resubmitted the April 15, 2016 report from
Dr. Crawford, the May 22, 2016 report from Dr. Rizzo, the June 23, 2017 report from Dr. Rhoads,
the November 20, 2017 report from Dr. Patel, the statement of accepted facts, and OWCP’s
memorandum of referral for resolution of a conflict dated August 7, 2017.
By decision dated September 17, 2018, OWCP denied appellant’s request for
reconsideration of the merits of her claim under 5 U.S.C. § 8128(a). It found that she had not
raised an argument or submitted evidence sufficient to warrant reopening her case for further merit
review.
LEGAL PRECEDENT
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
to review an award for or against compensation. The Secretary of Labor may review an award for
or against payment of compensation at any time on his own motion or on application.4
To require OWCP to reopen a case for merit review pursuant to FECA, the claimant must
provide evidence or an argument that: (1) shows that OWCP erroneously applied or interpreted a
4

5 U.S.C. § 8128(a).

3

specific point of law; (2) advances a relevant legal argument not previously considered by OWCP;
or (3) constitutes relevant and pertinent new evidence not previously considered by OWCP.5
A request for reconsideration must also be received by OWCP within one year of the date
of OWCP’s decision for which review is sought.6 If OWCP chooses to grant reconsideration, it
reopens and reviews the case on its merits.7 If the request is timely, but fails to meet at least one
of the requirements for reconsideration, OWCP will deny the request for reconsideration without
reopening the case for review on the merits.8
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
Appellant has not alleged or demonstrated that OWCP erroneously applied or interpreted
a specific point of law. Moreover, she has not advanced a relevant legal argument not previously
considered. Appellant questioned whether OWCP had reviewed all of the medical evidence
submitted, but she did not identify a particular report or documents that were not considered. She
noted that it was unclear whether the employee’s sporting goods store was successful or whether
he had completed seminary without assistance. Appellant further contended that OWCP had been
paying the employee wage-loss compensation for partial disability based on a job that it had
approved and thus should be responsible for any condition that arose due to the approved job. Her
assertions do not show legal error by OWCP or constitute a new and relevant legal argument as
they are not relevant to the underlying issue of whether the employee’s death was causally related
to his emotional condition arising from the accepted work factor. The Board has held that the
submission of evidence or argument which does not address the particular issue involved does not
constitute a basis for reopening a case.9 Accordingly, the Board finds that appellant is not entitled
to a review of the merits of her claim based on the first and second above-noted requirements under
20 C.F.R. § 10.606(b)(3).10
The Board further finds that appellant has not provided any relevant and pertinent new
evidence not previously considered. Appellant resubmitted Dr. Crawford’s April 15, 2016 report,
Dr. Rizzo’s May 22, 2016 report, Dr. Rhoads’ June 23, 2017 report, and Dr. Patel’s November 20,
2017 report, and correspondence from OWCP, all of which were previously of record. The Board
5

20 C.F.R. § 10.606(b)(3); see also B.W., Docket No. 18-1259 (issued January 25, 2019).

6

Id. at § 10.607(a). For merit decisions issued on or after August 29, 2011, a request for reconsideration must be
received by OWCP within one year of OWCP’s decision for which review is sought. Federal (FECA) Procedure
Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4 (February 2016). Timeliness is determined by the
document receipt date of the request for reconsideration as indicated by the received date in the Integrated Federal
Employees’ Compensation System (iFECS). Id. at Chapter 2.1602.4b.
7

Id. at § 10.608(a); see also A.P., Docket No 19-0224 (issued July 11, 2019).

8

Id. at § 10.608(b); A.G., Docket No. 19-0113 (issued July 12, 2019).

9

R.M., Docket No. 19-0060 (issued April 15, 2019).

10

See Y.K., Docket No. 18-1167 (issued April 2, 2020).

4

has held that evidence which repeats of duplicates evidence already in the case record has no
evidentiary value and does not constitute a basis for reopening a case.11 As appellant did not
provide relevant and pertinent new evidence, she is not entitled to a merit review based on the third
requirement under 20 C.F.R. § 10.606(b)(3).12
On appeal appellant contends that she and her daughter were entitled to survivor’s benefits
as the employee was receiving compensation from OWCP at the time of his death. She notes that
depression is common with physical disorders. As noted above, the Board lacks jurisdiction over
the merits of the claim.
The Board, accordingly, finds that appellant did not meet any of the requirements of
20 C.F.R. § 10.606(b)(3). Pursuant to 20 C.F.R. § 10.608, OWCP properly denied merit review.13
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the September 17, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 4, 2020
Washington, DC
Alec J.

Koromilas,

Chief

Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

11

See H.A., Docket No. 18-1253 (issued April 23, 2020); Richard Yadron, 57 ECAB 207 (2005).

12

20 C.F.R. § 10.606(b)(3)(iii); T.W., Docket No. 18-0821 (issued January 13, 2020).

13

D.G., Docket No. 19-1348 (issued December 2, 2019).

5

